No. 12446

      I N THE SUPREME COURT OF THE STATE OF M N A A
                                             OTN

                                     1373



STATE OF MONTANA,

                          P l a i n t i f f and Respondent,



RICHARD SANDERS, a l s o known a s
D I C K SANDERS,

                          Defendant and A p p e l l a n t .



Appeal from:     D i s t r i c t Court o f t h e S i x t h J u d i c i a l D i s t r i c t ,
                                    .
                 Honorable C B. Sande, J u d g e p r e s i d i n g .

Counsel of Record:

    For Appellant:

          R o b e r t L. S t e p h e n s a r g u e d , B i l l i n g s , Montana

    For Respondent:

          Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
           Montana
          J . C. Weingartner, A s s i s t a n t Attorney General, argued,
           Helena, Montana
          Jack Y a r d l e y , County A t t o r n e y , a r g u e d , L i v i n g s t o n , Montana


                                                Submitted:         October 1 6 , 1973

                                                   Decided : &        ~ g
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

           Defendant, Richard Sanders, was convicted i n t h e d i s t r i c t
c o u r t of Park County of second degree a s s a u l t and t h e c o u r t i m -
posed a t h r e e y e a r d e f e r r e d imposition of sentence.                      The d e f e r r e d
i m p o s i t i o n o f sentence was subsequently revoked and a s e n t e n c e
of f o u r y e a r s i n t h e s t a t e p r i s o n imposed.           Defendant a p p e a l s t h e
underlying c o n v i c t i o n and t h e r e v o c a t i o n o f t h e d e f e r r e d imposi-
t i o n of sentence.
           The c o n v i c t i o n was t h e second r e t u r n e d by a j u r y a g a i n s t
defendant on t h e same charge.                   The f i r s t was r e v e r s e d by t h i s
Court i n S t a t e v. Sanders, 158 Mont. 113, 489 P.2d 371, w i t h r e -
m i t t i t u r i s s u i n g on October 1 8 , 1971.           I n t h a t c a s e defendant
was convicted of t h r e e c o u n t s of second degree a s s a u l t .                       This
Court dismissed one count and r e t u r n e d t h e remaining two t o t h e
d i s t r i c t court for r e t r i a l .     The two c o u n t s were s e t f o r t r i a l
on A p r i l 3, 1972, by a minute e n t r y d a t e d January 7, 1972.                             A
copy of t h i s minute e n t r y was mailed t o d e f e n d a n t ' s c o u n s e l of
record.       On A p r i l 11, 1972, defendant appeared w i t h h i s c o u n s e l

and claimed t h a t he had n o t known of t h e A p r i l 3 , 1972, t r i a l
setting,        The c o u r t then s e t t r i a l f o r A p r i l 1 9 , 1972, and r e -
appointed d e f e n d a n t ' s counsel.
           N r e a s o n appears i n e i t h e r t h e c o u r t f i l e o r t h e t r a n s -
            o
c r i p t f o r t h e f u r t h e r d e l a y u n t i l May 10, 1972, when t r i a l w a s
f i n a l l y had.    A t t h a t time one count was dismissed on motion of
t h e county a t t o r n e y .     Proceeding on t h e o r i g i n a l Information, t h e
s t a t e then obtained a j u r y v e r d i c t of g u i l t y of a s s a u l t i n t h e
second degree on t h e remaining count.                        The d i s t r i c t c o u r t d e f e r r e d
i m p o s i t i o n of s e n t e n c e f o r t h r e e y e a r s s u b j e c t t o c e r t a i n condi-
t i o n s , i n c l u d i n g t h e requirement t h a t defendant reimburse t h e
county f o r h i s c o u r t appointed counsel.
           On June 27, 1972, defendant was charged w i t h d i s t u r b i n g t h e
peace and plead g u i l t y .           T h e r e a f t e r , a p e t i t i o n f o r r e v o c a t i o n of
d e f e r r e d imposition of s e n t e n c e was f i l e d a l l e g i n g d e f e n d a n t ' s
f a i l u r e t o reimburse t h e county and t h e d i s t u r b i n g t h e peace i n c i -
dent.      Hearing was s e t f o r October 3 , 1972.                   This h e a r i n g was
subsequently r e s e t f o r October 10.                 A t t h e h e a r i n g l i t t l e was

accomplished, save s u b s t i t u t i o n of counsel.                 The m a t t e r was then
continued u n t i l October 17, 1972, and defendant ordered h e l d pending
the hearing.          B a i l was s e t a t $5,000.           While defendant was i n c a r -
c e r a t e d pending h e a r i n g , he a s s a u l t e d a deputy s h e r i f f .        The
p e t i t i o n t o revoke was amended t o r e f l e c t t h i s a s s a u l t .
           A t t h e h e a r i n g on October 17, 1972, t h e a l l e g a t i o n of f a i l u r e
t o reimburse t h e county was dropped.                     Various w i t n e s s e s     were
presented.         These w i t n e s s e s t e s t i f i e d t o t h e f a c t s underlying
d e f e n d a n t ' s p l e a of g u i l t y t o d i s t u r b i n g t h e peace and t o h i s
a s s a u l t on t h e deputy s h e r i f f .     From t h i s testimony t h e d i s t r i c t
c o u r t concluded t h a t defendant had twice been i n v i o l a t i o n of t h e
law and revoked t h e d e f e r r e d i m p o s i t i o n of sentence.                  Defendant
was then sentenced t o f o u r y e a r s i n t h e s t a t e p r i s o n .
           O appeal defendant r a i s e s f i v e i s s u e s , t h r e e r e l a t i n g t o
            n
t h e t r i a l which r e s u l t e d i n h i s a s s a u l t c o n v i c t i o n and two r e l a t i n g
t o t h e h e a r i n g a t which h i s d e f e r r e d i m p o s i t i o n of s e n t e n c e was
revoked.         S p e c i f i c a l l y , defendant claims t h e c o u r t e r r e d a t t h e
t r i a l by:
           (1) Denying him a speedy t r i a l ,
           (2) Allowing t h e s t a t e t o b a s e t h e p r o s e c u t i o n on t h e
o r i g i n a l Information, and

           (3)     Giving t h e i n s t r u c t i o n d e f i n i n g second degree a s s a u l t
o u t of o r d e r and s e p a r a t e from t h e o t h e r i n s t r u c t i o n s .
           A s t o t h e h e a r i n g , defendant claims t h e d i s t r i c t c o u r t
erred :
           (a)     I n revoking h i s d e f e r r e d i m p o s i t i o n of s e n t e n c e i n t h a t
t h e r e was no proper b a s i s f o r t h e r e v o c a t i o n , and

           (b)     The o r d e r of r e v o c a t i o n does n o t meet minimum due
process standards.
           The r i g h t of a defendant t o a speedy t r i a l i s guaranteed
by t h e S i x t h Amendment t o t h e United S t a t e s C o n s t i t u t i o n and A r t .
111, 516, of t h e 1889 Montana C o n s t i t u t i o n . Recent c a s e s of t h e
United S t a t e s Supreme Court and t h i s Court e s t a b l i s h t h e s t a n -
d a r d s t o be a p p l i e d i n determining whether o r n o t a defendant has
been denied t h i s r i g h t . While t h e United S t a t e s Supreme Court has
r e p e a t e d l y h e l d t h a t t h e r i g h t t o a speedy t r i a l i s a fundamental
r i g h t imposed on t h e s t a t e s by t h e due process c l a u s e of t h e
Fourteenth Amendment t o t h e United S t a t e s C o n s t i t u t i o n (Klopfer v.
North C a r o l i n a , 386 U.S.         213, 87 S.Ct. 988, 18 L ed 2d 1; Smith
v. Hooey, 393 U.S.             374, 89 S.Ct. 575, 21 L ed 2d 607; Dickey v .
F l o r i d a , 398 U.S. 30, 90 S.Ct.              1564, 26 L ed 2d 26) i t was n o t
u n t i l Barker v. Wingo, 407 U.S. 514, 92 S.Ct.                           2182, 33 L ed 2d 101,
116,117, t h a t i t s e t o u t t h e c r i t e r i a by which t h e r i g h t t o a
speedy t r i a l i s t o be judged.
           I n Barker, t h a t c o u r t e x p r e s s l y r e j e c t e d both t h e f i x e d
time p e r i o d approach and t h e demand waiver approach and adopted
a b a l a n c i n g t e s t "in which t h e conduct o f both t h e p r o s e c u t i o n and
t h e defendant a r e weighed."                To guide t h e a p p l i c a t i o n of t h e
b a l a n c i n g t e s t t h e Supreme Court went on t o i d e n t i f y some of t h e
f a c t o r s which should be a s s e s s e d i n determining whether o r n o t a
p a r t i c u l a r defendant h a s been denied h i s r i g h t t o a speedy t r i a l :
           "Though some might e x p r e s s them i n d i f f e r e n t
           ways, we i d e n t i f y f o u r such f a c t o r s : Length
           of d e l a y , t h e r e a s o n f o r t h e d e l a y , t h e de-
           f e n d a n t ' s a s s e r t i o n of h i s r i g h t , and p r e j u d i c e
           t o t h e defendant. I 1
'n q l y l n g t h e s e f a c t o r s of t h e b a l a n c i n g t e s t t o t h e f a c t s of
I

Barker, t h e Supreme Court found t h a t t h e l a c k of p r e j u d i c e and
t h e f a i l u r e on t h e p a r t of t h e defendant t o seek a t r i a l outweighed
t h e l a r g e l y unexcused d e l a y of more than f i v e y e a r s , which i n -
cluded n e a r l y t e n months of imprisonment.
           This Court h e l d i n S t a t e v. McGowan, 113 Mont. 591, 594,


           "'Whether a t r i a l i s a speedy t r i a l w i t h i n t h e
           C o n s t i t u t i o n i s a j u d i c i a l q u e s t i o n . 111
           I n S t a t e v. L a g e r q u i s t , 152 Mont. 21, 27, 445 P.2d 910,
t h i s Court i d e n t i f i e d c e r t a i n f a c t o r s f o r c o n s i d e r a t i o n i n d e t e r -
mining t h e answer t o t h i s j u d i c i a l q u e s t i o n .            Essentially the
same      f a c t o r s e s t a b l i s h e d by t h e United S t a t e s Supreme Court i n
Barker, they i n c l u d e :
          "'(1) l e n g t h of d e l a y , (2) r e a s o n f o r d e l a y ,
           ( 3 ) waiver of r i g h t t o a speedy t r i a l by
           defendant, and (4) p r e j u d i c e t o t h e defendant
           from t h e d e l a y . I I1
           I n determining t h e l e n g t h of d e l a y , defendant c l a i m s t h e
time which e l a p s e d between t h e f i l i n g o f t h e Information and
t h e f i r s t t r i a l should be added t o t h e time between t h e f i l i n g
of t h i s C o u r t ' s r e m i t t i t u r and t h e second t r i a l . W r e j e c t t h i s
                                                                           e
view and adopt t h e p o s i t i o n taken by t h e American Bar Association
P r o j e c t on Minimum Standards f o r Criminal J u s t i c e , Speedy T r i a l ,
S e c t i o n 2.2 (Approved D r a f t 1968), which provides:
           II
                'When time commences t o run.
           It
                The time f o r t r i a l should commence running                     ***
           "*     Jc   *
           "(c) i f t h e defendant i s t o b e t r i e d a g a i n
           following a m i s t r i a l , an o r d e r f o r a new t r i a l ,
           o r an appeal o r c o l l a t e r a l a t t a c k , from t h e
           d a t e of t h e m i s t r i a l , o r d e r g r a n t i n g a new
           t r i a l , o r remand. I t
The commentary which accompanies t h e A.B.A.                             Standard s p e c i f i c a l l y
observes :
           II
             I n c a s e s of remand, t h e r e l e v a n t d a t e i s n o t
           t h e day of t h e h i g h e r c o u r t d e c i s i o n , b u t t h e
                                                                                              11
           day of r e c e i p t of t h e mandate by t h e lower c o u r t .
           Accordingly i n d e c i d i n g d e f e n d a n t ' s claimed d e n i a l of a
speedy t r i a l , we need c o n s i d e r only t h e p e r i o d from October 18, 1971
when t h i s c o u r t ' s r e m i t t i t u r was f i l e d , and May 1 0 , 1972 when t h e
defendant was brought t o t r i a l f o r t h e second t i m e . T h e r e f o r e ,
t h e l a p s e of time which defendant claims r e s u l t e d i n a d e n i a l of
h i s c o n s t i t u t i o n a l r i g h t t o a speedy t r i a l amounts t o s i x months
and twenty-two days.
           From an examination of t h e second f a c t o r l i s t e d i n Barker
and Lagerquist---the             reason f o r the delay---it              appears t h a t
following t h e r e t u r n of our mandate t o t h e d i s t r i c t c o u r t t h e
cause was d u l y s e t f o r r e t r i a l on A p r i l 3 , 1972, t h e n e x t j u r y
term.      Notice of t h i s s e t t i n g was mailed t o d e f e n d a n t ' s counsel
of r e c o r d .   O A p r i l 3 defendant f a i l e d t o appear f o r t r i a l .
                    n
Defendant appeared on A p r i l 1 and claimed l a c k of n o t i c e a s an
                                 1
excuse f o r h i s f a i l u r e t o appear on A p r i l 3.             Defendant was then
given u n t i l A p r i l 1 9 , when t h e cause was a g a i n s e t f o r t r i a l . For
reasons n o t appearing i n t h e r e c o r d , t h e t r i a l was f u r t h e r post-
poned u n t i l May 1 0 , 1972.
           From t h e foregoing i t appears t h e d i s t r i c t c o u r t gave t h e
cause t h e r e a s o n a b l e prompt c a l e n d a r c o n s i d e r a t i o n r e q u i r e d under
Lagerquist with regard t o cases returned t o d i s t r i c t court.                           The
d e l a y s t h a t followed, i f n o t chargeable t o defendant, c e r t a i n l y
cannot b e charged t o t h e s t a t e .           The f i r s t d e l a y from A p r i l 3 t o
A p r i l 1 can be charged t o d e f e n d a n t ' s c o u n s e l f o r f a i l u r e t o
           1
inform defendant t h a t t r i a l had been s e t a s per t h e minute e n t r y .
The second d e l a y flowed from t h e f i r s t , s i n c e time was r e q u i r e d
a f t e r defendant had been n o t i f i e d t o resubpoena w i t n e s s e s and
t o arrage f o r a jury.            The t h i r d d e l a y from A p r i l 19 t o May 10
i s unexplained, b u t i t i s n o t of such d u r a t i o n a s t o a f f e c t t h e
r i g h t t o a speedy t r i a l .
           Considering t h e t h i r d and f o u r t h f a c t o r s i n Barker and
Lagerquist---defendant's a s s e r t i o n of h i s r i g h t and t h e p r e j u d i c e
which r e s u l t e d from t h e d e l a y - - - i t   i s a p p a r e n t (1) t h a t defendant
made no a s s e r t i o n o f h i s r i g h t t o a speedy t r i a l , and (2) no
a c t u a l p r e j u d i c e i s shown.    Defendant a l l e g e s t h a t t h e e i g h t days
g r a n t e d on A p r i l 1 t o prepare f o r t r i a l were so l i t t l e a s t o
                            1
c o n s t i t u t e p r e j u d i c e ; however, o t h e r than t h i s b a l d a s s e r t i o n , no
showing i s made of t h e manner i n which t h i s caused a c t u a l d e t r i -
ment t o defendant; and, considered w i t h t h e f a c t t h a t t h r e e a d d i -
t i o n a l weeks were allowed b e f o r e t h e t r i a l , d e f e n d a n t ' s c l a i m of
p r e j u d i c e would seem t o be negated.
           From t h e foregoing we conclude defendant was n o t denied
a speedy t r i a l w i t h i n t h e meaning of t h e United S t a t e s and
t h e Montana c o n s t i t u t i o n a l g u a r a n t e e s .
           Defendant's i s s u e (2) i s t h a t t h e r e was a d e n i a l of due
process i n t h e t r i a l c o u r t ' s f a i l u r e t o r e q u i r e t h e f i l i n g of a
new Information.              I n S t a t e v. h s , 105 Mont. 82,87, 69 P.2d 584,
t h i s Court considered whether o r n o t a defendant whose c o n v i c t i o n
had been r e v e r s e d on a p p e a l could a g a i n b e t r i e d on t h e same
indictment.            I n holding t h a t he c o u l d , t h e Court s a i d :
           "'1t i s a n e s t a b l i s h e d p r i n c i p l e of law t h a t
           a defendant i n a c r i m i n a l c a s e who procures
           a v e r d i c t and judgment a g a i n s t him t o b e s e t
           a s i d e by t h e c o u r t may be t r i e d anew upon t h e
           -
           same o r a n o t h e r indictment f o r t h e same o f f e n s e
           of which he was convicted."' (Emphasis added).
This view i s supported by a m a j o r i t y of j u r i s d i c t i o n s .              I n 24
C.J.S.     Criminal Law $ 1426, i t i s s a i d :
           II
             For most purposes, t h e g r a n t of a new t r i a l
           p l a c e s t h e p a r t i e s i n t h e same p o s i t i o n a s
           though t h e c a s e had n o t p r e v i o u s l y been heard;
           however, n e i t h e r a new indictment n o r a new
           p l e a i s necessary."             (Emphasis added).
           This r u l e i s e q u a l l y a p p l i c a b l e t o Informations.            The
d i s t r i c t c o u r t d i d n o t e r r by allowing t h e p r o s e c u t i o n t o proceed
w i t h o u t r e q u i r i n g t h e f i l i n g of a new Information.
           Defendant's i s s u e (3) r e l a t e s t o t h e t r i a l and concerns t h e
g i v i n g of t h e i n s t r u c t i o n d e f i n i n g second degree a s s a u l t l a t e and
o u t of o r d e r .
           Defendant claims t h e d i s t r i c t c o u r t ' s a c t i o n i n g i v i n g t h e
i n s t r u c t i o n a f t e r t h e s t a t e ' s c l o s i n g argument placed emphasis
on t h e s t a t e ' s t h e o r y of t h e c a s e t o t h e p r e j u d i c e of defendant.
I n s u p p o r t of h i s p o s i t i o n , defendant c i t e s 23A C.J.S.             Criminal
Law 5 1299, f o r t h e p r o p o s i t i o n t h a t :
           I'
            The c o u r t should n o t i n t e r r u p t t h e argument
           of counsel i n o r d e r t o charge t h e j u r y             **
                                                                      *.'I


While we a g r e e w i t h d e f e n d a n t ' s b a s i c premise t h a t i t i s by f a r
t h e b e t t e r p r a c t i c e t o avoid t h e g i v i n g of i n s t r u c t i o n s a f t e r t h e
arguments have begun, we f e e l t h a t t h e s i t u a t i o n i n t h i s c a s e
i s more d i r e c t l y d e a l t w i t h by t h e paragraph i n 23A C.J.S.
Criminal Law 5 1299, immediately preceding that cited to us by
defendant, which states:
         I1
          Although it may be the approved practice to give
         the instructions before the argument, additional,
         omitted, or corrected instructions may be given
         thereafter * 9; *.I1
         Under Montana statutes the court is required to instruct
the jury prior to arguments of counsel.    Section 95-1910(e),
R.C.M.   1947. However, section 95-1911, R.C.M.   1947, allows a
departure from this prescribed order "for good reasons, and in the
discretion of the court". In the instant case, an instruction was
inadvertently omitted.    Since it defined the crime with which
defendant was charged and such crime could be found on the evi-
dence presented to the jury, the court was obligated by section
95-1910(e),   R.C.M. 1947, and this Court's decision in State v.
Thomas, 147 Mont. 325, 413 P.2d 315, to give the instruction.
Since the instruction was required, there was good reason for
the court to depart from the normal order of trial to present
it and thus fully instruct the jury.
         Any prejudice which may have resulted from this departure
from the normal order of trial was cured by the district court's
complete and careful caution to the jury:
         "THE COURT: * * * And through an oversight of the
         Court and an omission of the Court one instruction
         was left out. * * * At this time I want to caution
         the jury as to Instruction No. 1, that you have here,
         that says these instructions are to be considered as
         one instruction, and you have no right to consider
         any part or portion of them to the exclusion of other
         portions, and that the order that the instructions are
         given has no significance. In other words, there are
         30 instructions. Somewhere along the line every in-
         struction has to be given and the order that they
         appear here is of no significance. Each instruction
         is to be weighed as its own instruction. * * *
            "And I caution the jury at this time that you are
         not to give any undue emphasis to this instruction as
         to the order that it's given. That it was omitted by
         the court in the original set of instructions.It
         The court's admonition fully informed the jury as to the
reason the instruction was being given at the time it was, and
adequately warned it against giving the instruction any undue
prominence because it was given separate from the other instruc-
tions.    State v. Brooks, 150 Mont. 399, 436 P.2d 91.
         Defendant's remaining issues (a) and (b) relate to the
revocation of deferred imposition of sentence. Defendant claims
the revocation was improperly based on a plea of guilty entered
without benefit of counsel, and on an assault which occurred
while defendant was in custody.    He alleges the revocation does
not comply with due process requirements in that there was no
written statement of reasons for the revocation or of the evi-
dence relied on.
         On the record we find it unnecessary to consider defendant's
argument as to whether or not a plea of guilty entered without
assistance of counsel can form the basis for revocation of de-
ferred imposition of sentence for the simple reason that the
court did not rely on the plea, but rather considered evidence
introduced at the revocation hearing regarding this incident.
In regard to the incident, the court said:
         "It is the view of this court that by the evidence
         and by the admission of defendant himself in the
         revocation hearing, that the defendant was in viola-
         tion of his parole by his acts at that time. And I
         don't think it was necessary to consider the formal
         charges in the Justice Court * * *."
         Defendant also suggests that an assault committed while
incarcerated should not serve as a basis for revocation of deferred
imposition of sentence. No authority is cited for this proposi-
tion and we find no abuse of discretion in the district court's
consideration of the defendant's assault on a deputy sheriff while
incarcerated awaiting his revocation hearing.
         Defendant's claim of denial of due process at the revocation
hearing is equally ill-founded. Defendant's basic objection is
that no written statement of reasons for the revocation was pro-
vided.   He alleges such a statement is required by Morrissey v.
Brewer, 408 U.S. 471, 92 Sect. 2593, 33 L ed 2d 484. The mandate
of Morrisse~,if applicable, was complied with in this case in
that a complete transcript of the hearing on revocation and the
proceedings at which the district court revoked the deferred
imposition of sentence was kept and made available to defendant.
In the transcript of the proceedings at which the deferred im-
position was revoked, is the statement of reasons which defendant
claims he was entitled, now reduced to writing.
     Accordingly, the conviction and the revocation of deferred
imposition of sentence are affirmed.




Justices _)
,


    -
Hon. Paul G. Hatfield,
Judge, sitting for Mr. Justic
John Conway Harrison.